Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
NOTICE OF ALLOWANCE
DETAILED ACTION
Formal Matters
2.	Claims 1-30 are pending and under examination. 

Priority
3.	This application is a continuation of 16/795,044 filed on 2/19/2020, which is a continuation of 16/459,947 filed on 7/2/2019, which is a continuation of 16/213,083 filed on 12/7/2018, which is a continuation of 15/588,304 filed on 5/5/2017, which is a continuation of 13/829,984 filed on 03/14/2013 (now US Patent 9,675,587).  

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 03/17/2021 was filed after the mailing date of the non-final rejection on 12/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Examiner’s Note
5.	Applicant's amendments and arguments filed 03/16/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 

Terminal Disclaimer
6.	The terminal disclaimer filed on 03/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US copending application 16/932,470 and US Patents 9675587 and 10188632 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance: The closest prior art does not provide for a mono-phasic tablet with about 75 mg or about 100 mg of 5-({[2-Amino-3-(4-carbamoyl-2,6-dimethyl-phenyl)-propionyl]-[1-(4-phenyl-1H-imidazol-2-yl)-ethyl]-amino}-methyl)-2-methoxy-benzoic acid (Eluxadoline), about 60-80% by weight of silicified microcrystalline cellulose, crospovidone and about 5-15% by weight of mannitol.  Breslin (the closest prior art) does not provide for silicified microcrystalline cellulose and does not teach or motivate the claimed range of mannitol with claimed amounts of the claimed active agent/drug (about 75 mg or about 100 mg).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-30 are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613